Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on October 08, 2021 has been entered.  Claims 6 & 11 have been cancelled.  Claims 1-5, 7-10 & 12-16 remain pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 & 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Huis In Het Veld (US 2012/0121376 A1) (Veld hereinafter) in further view of Tanimoto et al (US 2003/0233836 A1) (Tanimoto hereinafter), Tamai et al (US 2007/0095589 A1) (Tamai hereinafter) & Hamasaki et al (US 2015/0047377 A1) (Hamasaki hereinafter), and as evidenced by Holt et al (US 2013/0119666 A1) (Holt hereinafter).
Regarding Claim 1, Veld discloses:  A method for handling a detected abnormal operation of a turbomachine string (Paragraphs 137-138; Veld discloses how the system is able to detect that one of strings of a pair of turbomachine strings is not able to run normally AND to modify the operation of the other string to continue operation), the turbomachine string being installed in a plant for a liquefaction process of a gaseous product (Paragraph 86), the plant comprising a first turbomachine string (A) and a second turbomachine string (B), the method comprising the steps of: 
detecting an abnormal operation of the first turbomachine string caused by an event associated with the first turbomachine string (Paragraphs 137-138), the first turbomachine string (A) including at least one first motor driver (55; Paragraph 93; Please note that while Figure 4 does not explicitly disclose that the compressors (50a & 50b) in Figure 4 are connected to a motor driver, the examiner takes official notice that this would be implicit.  This is supported by Paragraph 93 which describes how the compressor is driven by “a driver 55, which may be a turbine”)) and at least one first driven compressor (50a); 
increasing the compression capacity of the second turbomachine string when the abnormal operation is detected (Paragraph 137; Veld describes how if either string of the system is not able to run normally, either by accident or design, throughput can be maintained through the other string.  This is describing how if the first turbomachine string (50a) is not able to operate normally, the driving torque on the shaft of the second turbomachine string (50b) would be increased to increase the output of the second turbomachine string to maintain the throughput through the system.  This is evidenced by Holt who describes in Paragraph 76 how in a system with a plurality of compressors connected in a series-parallel arrangement (800), if a single liquid turbine in one series fails, then the failure can be covered by capacity by one of the other turbines, as shown in Figure 8), the second turbomachine string (B) including at least one second motor driver (55; Paragraph 93; Please note that while Figure 4 does not explicitly disclose that the compressors (50a & 50b) in Figure 4 are connected to a motor driver, the examiner takes official notice that this would be implicit.  This is supported by Paragraph 93 which describes how the and at least one second driven compressor (50B), wherein the increasing occurs immediately following detection of the abnormal operation of the first turbomachine string (Paragraphs 137-138) and responsive to a fuel request signal provided to the second turbomachine string (Please note that the claim does not give any clarification/description of the fuel request signal (i.e. the claim doesn’t specify that the increase in driving torque of the second turbomachine string is responsive to an INCREASE in the fuel request signal”, the claim only requires that SOME TYPE of fuel request signal is being provided to the second turbomachine string at the time that the driving torque of the shaft of the second turbomachine string is increased.  The examiner holds that in Veld some type/form of fuel request signal would be provided to the second turbomachine string to regulate the amount of fuel that was being supplied to the turbine, thereby controlling the rotational speed/torque of the shaft of the second turbomachine string when the second turbomachine string is operated to continue operation to maintain the throughput of the system upon the detected failure of the first turbomachine string).
Veld is silent regarding the failure of the first turbomachine string being a shutdown event;
increasing the driving torque on a shaft of the second turbomachine string; and 
maintaining the driving torque increase on the shaft of the second turbomachine string so that a speed of the at least one second motor driver is increased from a current speed to a preset speed for a predetermined period of time from when the shutdown was detected, 
wherein the driving torque increase is obtained through setting a driving torque request value of the at least one second motor driver of the second turbomachine string during the shutdown event associated with the first turbomachine string, said driving torque request value being higher than a preset driving torque request of the at least one second motor driver during a normal operating condition, and
wherein the driving torque increase occurs before an anticipated higher load acts on the second turbomachine string and is not simply a reaction to dynamics of the second turbomachine string.
Tanimoto teaches how a system (1) can comprise a plurality of compressors (2A-C) connected in parallel (Figure 1) where if one of the compressors is detected as having broken down during normal operation, the controller shuts down the operation of the broken compressor and modifies the operation of one of the other compressors that is connected in parallel to the broken compressor such that the throughput can be maintained (see Paragraphs 95-96).
So while Veld does describe how their system is able to detect the abnormal operation of one of the turbomachine string compressors AND modifies the operation of the other turbomachine string connected in parallel, Veld does not EXPLICITLY describe the first turbomachine string as “shutting down”.  Tanimoto describes how it is known to shut down the compressor when there is a detected problem with its operation.  This would help to ensure the compressor does not become further damaged from improper operation.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify Veld’s system such that the operation of the second turbomachine string would be modified to maintain throughput of the system upon the detection of a shutdown of the first turbomachine string, as taught by Tanimoto.  This would prevent the first turbomachine string from becoming damaged from improper operation.
While Veld does describe how the compression capacity of the second turbomachine string is increased to maintain throughput of the system if the first turbomachine string is not able to operate normally, Veld is silent regarding the driving torque on a shaft of the second turbomachine string as being increased.  HOWEVER Tamai teaches how a compressor is driven by an engine (see Paragraph 18), where the compressor capacity is increased as the torque of the engine increases, as described in Paragraph 40.  So the examiner holds that when Veld increases the compression capacity of the second turbomachine an increase of the driving torque on a shaft of the second turbomachine string (the increase in compression capacity would be the result in an increase in the driving torque of the second turbomachine string); and 
maintaining the driving torque increase on the shaft of the second turbomachine string so that a speed of the at least one second motor driver is increased from a current speed to a preset speed for a predetermined period of time from when the shutdown was detected (As noted above, Veld teaches in Paragraphs 137-138 how upon the detection of some event in the first string of the series of strings, where the event results in the first string as being not capable of operating normally, the operation of the remaining strings would be modified to compensate for the loss in output, to maintain the throughput of the system.  The driving torque of the shaft of the second turbomachine string would be maintained & increased from a current speed (the speed the second turbomachine string operates when it is sharing the compression capacity with the first turbomachine string) to a preset speed (the speed required to maintain the same level of throughput without the first turbomachine string operating normally) for a predetermined period of time after the shutdown of the first turbomachine string is detected), and 
wherein the driving torque increase is obtained through setting a driving torque request value of the at least one second motor driver of the second turbomachine string during the shutdown event associated with the first turbomachine string (As noted above, the examiner holds that the driving torque increase obtained by setting the driving torque request value of the second motor would be implicit to the operation of Veld, as modified by Tamai.  This increase would be achieved by Veld’s controller (XC) setting some driving torque request value to control the driving torque applied to the motor of the second turbomachine string), said driving torque request value being higher than a preset driving torque request of the at least one second motor driver during a normal operating condition (As noted above, for the second turbomachine string to be able to maintain throughput of the system by itself, the driving torque applied to the second turbomachine string would need to be higher when it is maintaining 
While Veld is silent regarding exactly how the compression capacity of the second turbomachine string is increased to maintain throughput of the system when the first turbomachine string is not operating normally, Tamai teaches how it is known that the increase in compression capacity could be achieved by increasing the driving torque applied to the shaft of the second turbomachine string.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the turbomachine string system of Veld (as modified by Tanimoto) such that the compression capacity of the functional turbomachine string was modified by increasing the driving torque applied to turbomachine strings shaft, as taught by Tamai.  This would allow the compression capacity to be increased using a known method to ensure the operational turbomachine string was capable of maintaining throughput of the system.
Hamasaki provides a teaching for a compressor having a control unit (58) that is able to anticipate the occurrence of an abnormal shutdown event before it occurs by monitoring the status of the system and conducting a multivariate analysis of measurement data for a plurality of different parameters representing the status of the system and predicts an abnormal stop based on the result (see Paragraph 59).  PLEASE NOTE, Veld describes in Paragraphs 137-138 how their system is able to detect an abnormal operation event & modify the operation of the system accordingly to maintain throughput.  The proposed modification is to modify Veld’s controller such that it was capable of anticipated the occurrence of the abnormal event so the system can make the necessary changes to the system’s operation BEFORE the abnormality actually occurs.  This teaching (once applied to Veld, as modified above) would result in the driving torque increase [as applied to the second turbomachine string] occurs before an anticipated higher load acts on the second turbomachine string and is not simply a reaction to dynamics of the second turbomachine string (because the driving torque increase Veld applies to the second turbomachine string to maintain throughput (as described by Veld in Paragraphs 137-138) would be occurring before any anticipated higher load would act on the second turbomachine string (due to the controller’s capability of anticipating the abnormal event by analyzing the measurement data, as taught by Hamasaki).
This would provide the benefit of overcoming damage being done to the system due to the abnormal stop by allowing the controller to anticipate & to take corrective action before the abnormal event actually occurs. 
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the turbomachine string system of Veld (as modified by Tanimoto & Tamai) such that the compression system was able to anticipate when an abnormal event is about to occur, as taught by Hamasaki.  
Regarding Claim 2, Veld as modified by Tanimoto, Tamai & Hamasaki teaches the method as disclosed above in Claim 1, wherein Veld further teaches:  wherein the at least one first motor driver and/or the at least one second motor driver is a turbine, a helper motor, or an electric helper motor (Paragraph 68 - Lines 16-17).
Regarding Claim 3, Veld as modified by Tanimoto, Tamai & Hamasaki teaches the method as disclosed above in Claim 1, wherein Veld further teaches: wherein the preset speed is the maximum operating speed of the at least one second motor driver (Please note that the claim does not specify that the preset speed is the maximum operating speed that the motor driver is CAPABLE OF.  So the examiner holds that this teaching would be met in view of Veld, which has the second turbomachine string cover the loss from a failure of the other turbomachine string.  The non-faulty string would need to have a preset speed that is equal to the preset speed required to achieve the required output without the first 
Regarding Claim 4, Veld as modified by Tanimoto, Tamai & Hamasaki teaches the method as disclosed above in Claim 1, wherein Veld further teaches:  further comprising the step of maintaining the preset speed for the predetermined period of time or until the shutdown event associated with the first turbomachine string is ended (Veld has the second turbomachine string increase in operational speed to cover for any production losses in the event of a detected failure in one of the operating turbomachine strings, see the rejection of Claim 1 above.  The step of “maintaining said present speed” of the second turbomachine string would continue until the first turbomachine string was repaired, which would be the “end” of the event which caused the shutdown of the first turbomachine string).
Regarding Claim 5, Veld as modified by Tanimoto, Tamai & Hamasaki teaches the method as disclosed above in Claim 1, wherein Veld in view of Tamai further teaches:  further comprising the step of maintaining said driving torque increase until the shutdown event associated with the first turbomachine string is ended
Regarding Claim 7, Veld as modified by Tanimoto, Tamai & Hamasaki teaches the method as disclosed above in Claim 1, wherein Veld in view of Tamai further teaches:  wherein the driving torque request value of the at least one second motor driver is obtained as a function of the current rotation speed of the shaft of the second turbomachine string and the current driving torque request value (The examiner holds that this would be taught in view of Veld as modified by Tamai, see the rejection of Claim 1 above.  Veld describes in Paragraphs 137-138 how their system is designed to modify the operation of the second turbomachine string to cover for any losses in output due to the failure of the first turbomachine string.  To increase the rotational speed of the shaft of the second turbomachine string, the controller would necessarily make a driving torque request value that was obtained as a function of the current rotation speed of the shaft of the second turbomachine string to the “current driving torque request value” (based on Tamai’s teaching that the compressor capacity is based on the torque applied to the shaft, see Paragraph 40.  So, the controller would need to factor in the “current rotational speed of the shaft” (the rotational speed of the shaft when the first turbomachine string was detected as having failed) in order to determine how much the torque needs to be increased to cover the loss in output due to the failure of the first turbomachine string and allow the second turbomachine string to maintain throughput of the system).  
Regarding Claim 8, Veld as modified by Tanimoto, Tamai & Hamasaki teaches the method as disclosed above in Claim 1, wherein Veld in view of Tamai further teaches:  wherein the driving torque request value of the at least one second motor driver is obtained as a function of a target rotation speed of a turbine attached to the shaft of the second turbomachine string (The examiner holds that this would be taught in view of Veld (as modified by Tamai in view of Claim 1).  The system of Veld is designed to modify the operation of the second turbomachine string to cover for any losses in output due to the failure of the first turbomachine string (see the rejection of Claim 1 above).  Tamai teaches how the compressor capacity is based on the torque applied to the compressors shaft (see Paragraph 40).  So, to increase the 
Regarding Claim 9, Veld as modified by Tanimoto, Tamai & Hamasaki teaches the method as disclosed above in Claim 8, wherein Veld further teaches:  wherein the target rotation speed of the turbine is obtained as a function of the current rotation speed of the shaft (The examiner holds that this would be taught in view of Veld (as modified by Tamai).  In Veld, the system is designed to modify the operation of the second turbomachine string to cover for any losses in output due to the failure of the first turbomachine string (see the rejection of Claim 1 above).  Tamai teaches how it is known that the compression capacity can be increased by increasing the torque & rotating speed applied to the shaft of the compressor (see Paragraph 40).  So to increase the rotational speed of the shaft of the second turbomachine string, the controller would necessarily make a driving torque request value that was obtained from the target rotation speed of the shaft of the second turbomachine string (the “target rotation speed” being the predetermined speed required for the second turbomachine string to cover for the loss in output due to the failure of the first turbomachine string.) as a function of the current rotation speed of the shaft (the speed of the shaft at the time of the detection of the failure of the first turbomachine string).

Claims 10, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Veld in further view of Tanimoto, Tamai, Hamasaki & Wise et al (US 2014/0111888 A1) (Wise hereinafter), and as evidenced by Holt.
Regarding Claim 10, Veld discloses:  A control unit (XC) for a motor driver (55) of a turbomachine string (A & B), the control unit (XC) comprising: 
the controller (XC) controls the operation of a first motor driver of the first turbomachine string (Figure 1; Paragraph 132); and
a detection module configured for detecting an abnormal operation of a second turbomachine string (Paragraph 137; Veld describes how the system is able to detect when either string of the system is not able to run normally, either by accident or design. So Veld would inherently have some type of “detection module”) wherein the detection module is configured to promptly increase the compression capacity of the first turbomachine string when the abnormal operation is detected, 
wherein the turbomachine string driver may be a helper motor (see Paragraph 68 - Lines 16-17), the increased compression capacity being higher than a preset compression capacity during a stationary operating condition (Paragraphs 137-138; Veld describes how the system is able to detect when either of the turbomachine strings is not operating normally, and upon the detection of this abnormal operation the controller is designed to modify the operation of the other turbomachine string to compensate for the loss in production (due to the failure of the other turbomachine string) to maintain throughput of the system.  So the compression capacity of the first turbomachine string would be greater when the first turbomachine string is maintaining throughput of the system by itself compared to when the first turbomachine string is operating during a stationary operating condition (which is when the first turbomachine string is operating at a lower compression capacity when it shares the compression load with the second turbomachine string)).
Veld fails to teach:  a sensor module configured to detect a speed of a shaft of a first turbomachine string including a first motor driver; 
a torque setting module configured for setting a torque of the first motor driver; and
operatively connected to the torque setting module configured to detect a shutdown of a second turbomachine string, wherein the torque setting module is configured to promptly increase a driving torque on the shaft of the first turbomachine string when the shutdown is detected and to maintain the driving torque increase on the shaft of the first turbomachine string so that a speed of the first motor driver is immediately increased following detection of the shutdown from a current speed to a preset speed for a predetermined period of time from when the shutdown was detected, 
wherein the torque setting module comprises an operating module configured to set a driving torque request value of a helper motor of the first turbomachine string during the shutdown of the second turbomachine string, the driving torque request value being higher than a preset driving torque request of the helper motor, and
wherein the driving torque increase occurs before an anticipated higher load acts on the second turbomachine string and is not simply a reaction to dynamics of the second turbomachine string.
Tanimoto teaches how a system (1) can comprise a plurality of compressors (2A-C) connected in parallel (Figure 1) where if one of the compressors is detected as having broken down during normal operation, the controller shuts down the operation of the broken compressor and modifies the operation of one of the other compressors that is connected in parallel to the broken compressor such that the throughput can be maintained (see Paragraphs 95-96).
So while Veld does describe how their system is able to detect the abnormal operation of one of the turbomachine string compressors AND modifies the operation of the other turbomachine string connected in parallel, Veld does not EXPLICITLY describe the second turbomachine string as “shutting down”.  Tanimoto describes how it is known to shut down the compressor when there is a detected problem with its operation.  This would help to ensure the compressor does not become further damaged from improper operation.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify Veld’s system such that the operation of the first turbomachine string would be modified to maintain throughput of the system upon the detection of a shutdown of the second turbomachine string, as taught by Tanimoto.  This would prevent the second turbomachine string from becoming damaged from improper operation.
While Veld does describe how the compression capacity of the first turbomachine string is increased to maintain throughput of the system if the second turbomachine string is not able to operate normally (and Veld as modified by Tanimoto teaches having the system shutdown the second turbomachine string when it is detected as not being able to operate normally) Veld & Tanimoto are silent regarding the driving torque on a shaft of the first turbomachine string as being increased.  HOWEVER, Tamai teaches how a compressor is driven by an engine (see Paragraph 18), where the compressor capacity is increased as the torque of the engine increases, as described in Paragraph 40.  So the examiner holds that when Veld increases the compression capacity of the first turbomachine string to compensate for the shutdown of the second turbomachine string, this would result in:  a torque setting module configured for setting a torque of the first motor driver (The system would have some type of torque setting module such that the torque applied to the shaft of the first motor drive can be set at the appropriate value to have the first turbomachine string maintain the throughput of the system); and
a detection module operatively connected to the torque setting module configured for detecting a shutdown of a second turbomachine string (As noted in Paragraph 137-138 of Veld, the controller is designed to detect any abnormal operation of either of the turbomachine strings and to modify the compression capacity of the other turbomachine string to maintain throughput of the system, which would result in the detection module (the part of the controller that detects the abnormal operation of one of the turbomachine strings) as being operatively connected to the torque setting module (which sets the torque of the remaining turbomachine string to maintain throughput of the system), wherein the torque setting module is configured to promptly increase a driving torque on the shaft of the first turbomachine string when the shutdown is detected  and to maintain the driving torque increase on the shaft of the first turbomachine string so that a speed of the first motor driver is immediately increased following detection of the shutdown from a current speed to a preset speed for a predetermined period of time from when the shutdown was detected (Veld was modified in view of Tanimoto to have the controller shutdown the broken compressor and to promptly increase the operation of the other string to maintain throughput of the system, see Paragraphs 95-96.  Tamai teaches how the torque/speed of the shaft is proportional to the compression capacity of the compressor.  So when Veld increases the compression capacity of the first turbomachine string upon the detected failure/shutdown of the second turbomachine string (as described in Paragraphs 137-138) this would result in the speed of the first motor driver as being increased immediately following the detected shutdown of the second turbomachine string to some speed sufficient to maintain throughput of the system), 
wherein the torque setting module comprises an operating module configured to set a driving torque request value of a helper motor of the first turbomachine string during the shutdown of the second turbomachine string, the driving torque request value being higher than a preset driving torque request of the helper motor 
While Veld is silent regarding exactly how the compression capacity of the second turbomachine string is increased to maintain throughput of the system when the first turbomachine string is not operating normally, Tamai teaches how it is known that the increase in compression capacity could be achieved by increasing the driving torque applied to the shaft of the second turbomachine string.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the turbomachine string system of Veld (as modified by Tanimoto) such that the compression capacity of the functional turbomachine string was modified by increasing the driving torque applied to turbomachine strings shaft, as taught by Tamai.  This would allow the compression capacity to be increased using a known method to ensure the operational turbomachine string was capable of maintaining throughput of the system.
Hamasaki provides a teaching for a compressor having a control unit (58) that is able to anticipate the occurrence of an abnormal shutdown event before it occurs by monitoring the status of the system and conducting a multivariate analysis of measurement data for a plurality of different parameters representing the status of the system and predicts an abnormal stop based on the result (see Paragraph 59).  PLEASE NOTE, Veld describes in Paragraphs 137-138 how their system is able to detect an abnormal operation event & modify the operation of the system accordingly to maintain throughput.  The proposed modification is to modify Veld’s controller such that it was capable of anticipated the occurrence of the abnormal event so the system can make the necessary changes to the system’s operation BEFORE the abnormality actually occurs.  This teaching (once applied to Veld, as modified above) would result in the driving torque increase [as applied to the second turbomachine string] occurs before an anticipated higher load acts on the second turbomachine string and is not simply a reaction to dynamics of the second turbomachine string (because the driving torque increase Veld applies to the second turbomachine string to maintain throughput (as described by Veld in Paragraphs 137-138) would be occurring before any anticipated higher load would act on the second turbomachine string (due to the 
This would provide the benefit of overcoming damage being done to the system due to the abnormal stop by allowing the controller to anticipate & to take corrective action before the abnormal event actually occurs. 
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the turbomachine string system of Veld (as modified by Tanimoto & Tamai) such that the compression system was able to anticipate when an abnormal event is about to occur, as taught by Hamasaki.  
Wise does teach:  A turbomachine (Paragraph 2 - Lines 1-2) comprising a controller (140), a sensor module (110, 120 & 130) configured to detect a speed of a shaft of a turbomachine string (Abstract), and a detection module (220) for detecting the shutdown of the turbomachine string (Paragraph 17).  
Please note that this teaching, when applied to Veld, would result in the incorporation of a plurality of speed sensors connected to the controller of Veld, for monitoring the operating speed of the shafts of the turbomachine strings.  As noted above, Veld teaches how their system is designed to allow for continued operation even in the event of a failure of one of the turbomachine strings.  Since Veld deals with the shutdown of one of the turbomachine strings, where the shutdown can occur due to “overspeed”, see Paragraph 138 - Lines 1-3.  Wise would qualify as analogous art because it deals with a fault detection system for an over-speed protection system. 
Therefore, the examiner holds that it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify the plant for the liquefaction of a gaseous product comprising at least two turbomachine strings of Veld (as modified by Tanimoto & Tamai as noted above) with a plurality of shaft speed sensors, as taught by Wise, to provide the benefit of having the 
Regarding Claim 12, Veld in view of Tanimoto, Tamai, Hamasaki & Wise teaches the invention as disclosed above in Claim 10, wherein Veld as modified by Tamai further teaches:  wherein the torque setting module comprises an operating module configured to compute a driving torque request value of the helper motor as a function of a current rotation speed of the shaft of the second turbomachine string and of the current driving torque request value (The examiner holds that this would be taught in view of Veld as modified by Tamai in view of Claim 10.  In Veld, the system is designed to modify the operation of the second turbomachine string to cover for any losses in output due to the failure of the first turbomachine string (see the rejection of Claim 10 above).  Tamai teaches how the compression capacity is proportional to the amount of torque applied to the shaft of the compressor (see Paragraph 40).  So to increase the rotational speed of the shaft of the second turbomachine string to increase the compression capacity of the turbomachine string to maintain throughput of the system, the controller would necessarily make a driving torque request value that was obtained as a function of the current rotation speed of the shaft of the second turbomachine string to the “current driving torque request value”.  So, the controller would need to factor in the “current rotational speed of the shaft” in order to determine how much the torque needs to be increased to cover the loss in output due to the failure of the first turbomachine string).  
Regarding Claim 13, Veld in view of Tanimoto, Tamai, Hamasaki & Wise teaches the invention as disclosed above in Claim 12, wherein Veld in view of Tamai teaches: wherein the operating module is configured to compute the driving torque request value of the first motor driver as a function of a target rotation speed of a turbine attached to the shaft of the second turbomachine string (The examiner holds that this would be taught in view of Veld as modified by Tamai in view of Claim 10.  In Veld, the system is designed to modify the operation of the second turbomachine string to cover for any losses in output due 
Regarding Claim 14, Veld in view of Tanimoto, Tamai, Hamasaki & Wise teaches the invention as disclosed above in Claim 13, wherein Veld in view of Tamai teaches: wherein the torque setting module comprises a turbine speed setting module configured to compute the target rotation speed of the turbine as a function of a current rotation speed of the shaft (The examiner holds that this would be taught in view of Veld as modified by Tamai in view of Claim 10.  In Veld, the system is designed to modify the operation of the second turbomachine string to cover for any losses in output due to the failure of the first turbomachine string (see the rejection of Claim 10 above).  Tamai teaches how the compression capacity is proportional to the torque applied to the compressors shaft (see Paragraph 40).  So to increase the rotational speed of the shaft of the second turbomachine string, the controller would necessarily make a driving torque request value that was obtained from the target rotation speed of the shaft of the second turbomachine string (the “target rotation speed” being the predetermined speed required for the second turbomachine string to cover for the loss in output due to the failure of the first turbomachine string.) as a function of the current rotation speed of the shaft (the speed of the shaft at the time of the detection of the failure of the first turbomachine string).
Regarding Claim 15, Veld in view of Tanimoto, Tamai, Hamasaki & Wise teaches the invention as disclosed above in Claim 10, wherein Veld in view of Wise would further teach:  A turbomachine string comprising the control unit according to claim 10
Regarding Claim 16, Veld in view of Tanimoto, Tamai, Hamasaki & Wise teaches the invention as disclosed above in Claim 10, wherein Veld in view of Wise would further teach:  Use of the control unit according to claim 10 for the upgrade of the turbomachine string (see the rejection of Claim 10 above).

Response to Arguments
The applicant’s arguments entered on October 08, 2021 have been fully considered. 
The examiner agrees that the proposed amendment would overcome the previously cited prior art.  HOWEVER, the amendment has modified the scope of the invention beyond what was previously considered, so a new ground of rejection was made.
In a new search, prior art Hamasaki was found that provides a teaching showing it was known before the effective filing date of the claimed invention that a compressor can have a controller that is able to predict when an abnormal event will occur by monitoring the systems various measurement data.
Claim 10 was provided with the same amendment that was made to Claim 1 and the applicant has argued that Claim 10 would overcome the previous rejections & cited prior art for the same reasons as those used with respect to the amendments to Claim 1.  The examiners response to the applicant’s arguments with respect to Claim 10 are the same as the examiners response to the arguments with respect to Claim 1.
The applicant has asserted that the dependent claims would be allowable by virtue of their dependency on Independent Claims 1 & 10.  HOWEVER, the examiners response is the same as those used with respect to Claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20050247073 issued as US Patent 7,392,158 and US Patent 9489341 all teach control systems for predicting impending failure of an apparatus.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083.  The examiner can normally be reached on M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.J.B/Examiner, Art Unit 3746   
/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746